Citation Nr: 1041083	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  07-28 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for bilateral extremity 
peripheral neuropathy as secondary to hepatitis C.

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from March 30, 1971, to October 
28, 1971.

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington which denied service connection for hepatitis 
C and peripheral neuropathy of the bilateral lower extremities.  
The Veteran's claims folder was misplaced and has been rebuilt.  

The Veteran testified at a Board hearing at the RO before the 
undersigned in August 2010; a transcript of this hearing is of 
record. 

The Board notes that, in Rice v. Shinseki, the Court held that a 
TDIU claim cannot be considered separate and apart from an 
increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 
(2009).  Instead, the Court held that a TDIU claim is an attempt 
to obtain an appropriate rating for a service-connected 
disability.  The Court also found in Rice that, when entitlement 
to a TDIU is raised during the adjudicatory process of the 
underlying disability, it is part of the claim for benefits for 
the underlying disability.  The record in this case indicates 
that the Veteran has essentially asserted that he not employable 
solely by reason of his claimed service-connected disabilities.  

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Hepatitis C developed as a result of any established event, 
injury, or disease during active service. 

2.  Bilateral extremity peripheral neuropathy is reasonably shown 
to be proximately due to or the result of service-connected 
hepatitis C.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hepatitis C are met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303, 3.655 (2009). 

2.  The criteria for service connection for bilateral extremity 
peripheral neuropathy on a secondary basis are met.  See 38 
U.S.C.A. § 1110, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Notice should be sent 
prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).  Given the favorable 
disposition of the claims for service connection for hepatitis C 
and peripheral neuropathy of the bilateral lower extremities, the 
Board finds that all notification and development actions needed 
to fairly adjudicate the claims have been accomplished.

Law and Regulations

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection can be granted for certain diseases, including 
hypertension, if manifest to a compensable degree within one year 
of separation from active service.   Such diseases shall be 
presumed to have been incurred in service even though there is no 
evidence of disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2009). 

In general, for service connection to be granted for hepatitis C, 
the evidence must show that a veteran's hepatitis C infection, 
risk factor(s), or symptoms were incurred in or aggravated by 
service. The evidence must further show by competent medical 
evidence that there is a relationship between the claimed in-
service injury and the veteran's hepatitis C.  Risk factors for 
hepatitis C include intravenous (IV) drug use, blood transfusions 
before 1992, hemodialysis, intranasal cocaine, high-risk sexual 
activity, accidental exposure while a health care worker, and 
various kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, shared 
toothbrushes or razor blades.  See VBA letter 211B (98-110) 
November 30, 1998.

A VA Fast Letter (FL) issued in June 2004 (FL 04-13, June 29, 
2004) identified "key points" that included the fact that 
hepatitis C is spread primarily by contact with blood and blood 
products, with the highest prevalence of hepatitis C infection 
among those with repeated, direct percutaneous (through the skin) 
exposure to blood (i.e., intravenous drug users, recipients of 
blood transfusions before screening of the blood supply began in 
1992, and hemophiliacs treated with clotting factor before 1987).  
Another "key point" was the fact that hepatitis C can potentially 
be transmitted with the reuse of needles for tattoos, body 
piercing, and acupuncture. It was concluded in FL 04-13 that the 
large majority of hepatitis C infections can be accounted for by 
known modes of transmission, primarily transfusion of blood 
products before 1992, and injection drug use.  Additionally, the 
FL noted "despite the lack of any scientific evidence to document 
transmission of HCV with airgun injectors, it is biologically 
plausible." 

Secondary service connection shall be awarded when a disability 
"is proximately due to or the result of a service-connected 
disease or injury." 38 C.F.R. § 3.310(a).  Also, any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected disease 
or injury, and not due to the natural progress of the nonservice-
connected disease, will be service connected.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995) 
for secondary service connection on the basis of the aggravation 
of a nonservice-connected disorder by service- connected 
disability.  See 71 Fed. Reg. 52744 (2006).  The amendment 
essentially codifies Allen with language that requires that a 
baseline level of severity of the nonservice-connected disease or 
injury must be established by medical evidence created before the 
onset of aggravation. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims 
file. Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Hepatitis C

Factual Background and Analysis

The Veteran contends that he contracted hepatitis C in service 
from air gun inoculations.  The Veteran also received medical 
attention for a head injury in service where he lost blood and 
received treatment.  In statements and testimony the Veteran 
additionally stated that he was not an intravenous drug user, did 
not know if he ever had a blood transfusion, did not have any 
tattoos, and had no exposure to the blood of others.

The Veteran's March 1971 entrance examination was negative for 
hepatitis C.  The Veteran was hospitalized for 12 days in August 
1971.  It was noted that in July 1971 the Veteran had experienced 
an episode of heat exhaustion with a loss of consciousness.  He 
received intravenous fluids and ice.  A week later he experienced 
a syncope episode and fell and struck his head.  He then had more 
syncopal episodes and was transferred to a hospital where he 
received a lumbar puncture and the fluid was grossly bloody.  At 
that time, the following history was noted:
"18 y o male in Navy since 30 March 1971 - 4 
year enlistment.  Assigned to USS Passumpsic  
June 1 to board ship in Subic - assigned to 
engineering section.  Started using MJ 
(marijuana) and hash in June while waiting for 
ship here, went on to opium July 1, speed 1? 
July.  Using 2 packets of O per day for 4 - 5 
days in early July.....Started using speed heavily 
15 - 17 July, was high almost continuously." 

Post service, in March 1972, the Veteran underwent VA 
hospitalization for treatment of amphetamine and LSD abuse.  

The Veteran was admitted to the Omaha VA Hospital in July 1972.  
The physician noted that the Veteran had previously been in the 
Drug Unit but the Veteran reported that he had not used any 
"hard drugs" since that time.  The Veteran had a liver biopsy 
which showed resolving hepatitis.  The diagnosis was drug misuse, 
antisocial personality and hepatitis, etiology unknown.

In a July 2003 letter, a private physician noted that in 1996 
hepatitis C was confirmed after suspicions due to abnormal liver 
function tests.  The physician noted that the Veteran was exposed 
to blood products while on active duty and that he developed 
peripheral neuropathy of the lower extremities secondary to the 
chemotherapy that he received for his hepatitis C.  He was 
completely disabled from a medical standpoint and would need 
continual, lifelong medical care for his hepatitis C and 
complications.  The physician concluded that this problem and its 
sequela were on a service related basis.

In a March 2004 private treatment note, the physician diagnosed 
the Veteran with chronic neuropathy secondary to his hepatitis C 
and chronic opiate usage.  It was noted that the Veteran was on 
chronic opiates for his hepatitis C.

In an April 2005 letter, the private physician noted that the 
Veteran had two significant exposures to hepatitis C while he was 
in the military as he received inoculations from a possibly 
contaminated needle and had a significant head injury which 
involved a lot of blood.  There would be a chance of exposure to 
pathogens such as hepatitis C based on a review of the history, 
the knowledge that he there was no other source for his hepatitis 
C and that he was told that he had some form of hepatitis when he 
was discharged.  The physician concluded that on a more probable 
than not basis, the Veteran's hepatitis C was contracted in the 
military.

A March 2006 evaluation at the Virginia Mason Medical Center 
indicated that the Veteran had a long history of hepatitis C 
first diagnosed in 1972.  It was likely that he contracted 
hepatitis C in 1971 while on active military service in Vietnam 
as he sustained two episodes of head injuries and had other 
medical procedures performed. 

In a February 2010 letter, the private physician indicated that 
the Veteran received his hepatitis C while in the military as he 
had two significant exposures.  He noted that the Veteran had no 
other part of his health history that would suggest any 
additional source for contraction of the illness.  It was more 
probable than not that the Veteran's hepatitis C was contracted 
in the military.

In August 2010, the Veteran testified that he was admitted to a 
drug unit for 30 days for taking amphetamines.  He averred that 
"the only thing I have ever taken was those caffeine pills and 
they called them amphetamines."  He later stated that he 
purchased the pills "over the counter".

Analysis

Under oath before this VLJ, the Veteran perjured himself.  He 
lied.  His service treatment records clearly document substance 
abuse in the form of marijuana, hash, opium and speed.  During 
his July 1972 VA hospitalization, he admitted to using hard 
drugs.  The Veteran is not a believable witness.  During the 
hearing, he was vague and provided statements inconsistent with 
medical evidence contemporaneous to the time of the claimed 
exposure to hepatitis C.

Credible testimony is that which is plausible or capable of being 
believed.  See Indiana Metal Prods. v. NLRB, 442 F.2d 46, 52 (7th 
Cir.1971) (citing Lester v. State, 212 Tenn. 338, 370 S.W.2d 405, 
408 (1963)); see also Weliska's Case, 125 Me. 147, 131 A. 860, 
862 (1926); Erdmann v. Erdmann, 127 Mont. 252, 261 P.2d 367, 369 
(1953) ("A credible witness is one whose statements are within 
reason and believable....") . . . The credibility of a witness 
can be impeached by a showing of interest, bias, inconsistent 
statements, or, to a certain extent, bad character.  See State v. 
Asbury, 187 W.Va. 87, 415 S.E.2d 891, 895 (1992).  

The evidence of record shows that the Veteran has hepatitis C, 
and that it was contracted prior to 1993.  The record shows that 
in July 1972,  the Veteran had an unspecified form of hepatitis 
that was resolving.  

As noted above the Veteran has contended that he contracted 
hepatitis from air gun vaccinations or from the lumbar punctures 
performed at the Clark Air Force Base Hospital following a head 
injury in service.  Multiple letters from a private physician 
relate the Veteran's hepatitis C to his service.  However, the 
Veteran's serious drug problem both during and following service 
was not addressed.  Similarly, a March 2006 evaluation at the 
Virginia Mason Medical Center concluded that it was likely that 
the Veteran contracted hepatitis C in 1971 while on active 
military service.  Again, the Veteran's serious drug problem both 
during and following service was not addressed.  The Board notes 
that not only did the Veteran's private physician provided a 
positive nexus opinion between the use of air gun vaccinations 
and the Veteran's contraction of hepatitis C, but the FL, quoted 
above, noted "despite the lack of any scientific evidence to 
document transmission of HCV with airgun injectors, it is 
biologically plausible."

Because the Veteran is not a credible witness, and has some 
pecuniary interest in the outcome of this case, it is the belief 
of this VLJ that he has lessened his amount and nature of his 
drug abuse.  There is a showing after service of exposure to 
factors (hard drugs) that would increase his risk for hepatitis 
C.  Unfortunately, it has not been established that the Veteran 
used drugs intravenously or snorted cocaine.  The only other 
possible (although unlikely) sources of exposure are the jet 
injectors or the lumbar puncture performed in 1971.

Accordingly, with resolution of reasonable doubt in favor of the 
Veteran, the Board finds that service connection is warranted for 
hepatitis C.  However, if it is found that the Veteran used 
drugs intravenously or snorted cocaine, then the issue of 
service connection should be revisited by the RO.

Bilateral Extremity Peripheral Neuropathy

Factual Background and Analysis

The Veteran contends that his bilateral extremity peripheral 
neuropathy is secondary to his hepatitis C.  

Service treatment records are negative for complaints of or 
treatment for bilateral extremity peripheral neuropathy.  

It has not been contended by the Veteran, nor has it been shown 
by the evidence of record that bilateral extremity peripheral 
neuropathy began in service to within one year following 
separation from service.  Rather, it has been averred that the 
bilateral extremity peripheral neuropathy is caused or aggravated 
by the Veteran's hepatitis C. 

In a June 2002 letter, a private physician determined that the 
Veteran had peripheral neuropathy that was secondary to 
chemotherapy that he received in 1997 for a chronic condition and 
also due to the condition itself.

In a July 2003 letter, the private physician determined that the 
Veteran developed peripheral neuropathy of the lower extremities 
secondary to the chemotherapy that he received for his hepatitis 
C. 

In a March 2004 private treatment note, the physician diagnosed 
the Veteran with chronic neuropathy secondary to his hepatitis C.

In a February 2010 letter, the private physician reported that 
the Veteran had neuropathy that was secondary to the chemotherapy 
that was used for his hepatitis C condition.  

After resolving all reasonable doubt in favor of the Veteran, the 
Board finds service connection for bilateral extremity peripheral 
neuropathy as secondary to the Veteran's hepatitis C is 
warranted.  In support of this conclusion, the Board notes that 
the private physician determined in multiple letters that the 
Veteran's bilateral extremity peripheral neuropathy was caused by 
the Veteran's hepatitis C.   

Additionally, there is no contrary medical evidence of record 
that indicates that the Veteran's hepatitis C did not cause or 
exacerbate his bilateral extremity peripheral neuropathy.

Accordingly, with resolution of reasonable doubt in favor of the 
Veteran, the Board finds that service connection is warranted for 
bilateral extremity peripheral neuropathy as secondary to 
hepatitis C.  38 C.F.R. § 3.102.  Thus, the benefit sought on 
appeal is granted on a secondary basis.  38 C.F.R. § 3.310.


ORDER

Service connection for hepatitis C is granted.

Service connection for bilateral extremity peripheral neuropathy 
as secondary to the Veteran's hepatitis C is granted.


REMAND

In a November 2002 treatment note, a private physician indicated 
that the Veteran had multiple medical problems including 
hepatitis C and peripheral neuropathy.  He determined that the 
Veteran was "no longer employable on a meaningful basis".  
Given the statements regarding the Veteran's inability to work 
possibly due to service-connected disabilities, the record also 
raises the issue of entitlement to a TDIU under 38 C.F.R. §§ 
3.340, 3.341, and 4.16.  See Rice, supra.  The Board may not 
reject a claim for a TDIU without producing evidence that the 
Veteran can perform work that would produce sufficient income to 
be other than marginal.  Indeed, VA's duty to assist requires 
that VA obtain an examination that includes an opinion on the 
effect of the Veteran's service-connected disabilities on his 
ability to work.  Friscia v. Brown, 7 Vet. App. 294 (1994).  The 
Board notes that the evidentiary record does not contain any 
opinion that specifically addresses whether the Veteran's 
service-connected disabilities render him unable to secure or 
follow a substantially gainful occupation.  Therefore, on remand, 
the RO will be requested to obtain a medical opinion that 
addresses the effect the Veteran's service-connected disabilities 
has on his ability to obtain and maintain employment. 


Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully complied with 
and satisfied.  See also 38 C.F.R. § 3.159 
(2002), and provide the Veteran with the 
information needed to complete his TDIU 
claim..

2.  The AMC/RO should arrange for the 
Veteran to undergo a VA general medical 
examination to evaluate his employability.  
This examination should determine the 
effect of the Veteran's service-connected 
disabilities on his employment.  The 
examination must be conducted following the 
protocol in VA's Disability Worksheet for 
General Medical Examinations, revised on 
February 25, 2010.  

Prior to the examination, the entire claims 
file and a copy of this remand must be made 
available to the physician performing the 
examination(s) for a review of the case.  A 
notation to the effect that this record 
review took place must be included in the 
report of the examiner.  The examination 
report(s) should include discussion of the 
Veteran's documented medical history and 
assertions, as well as an occupational and 
social history.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  The examiner is also requested to 
examine the Veteran for any tattoos or 
signs of track marks indicating intravenous 
drug use.  The examiner(s) should set forth 
all evaluation/examination findings, along 
with the rationale for any conclusions 
reached.

The examiner(s) is(are) specifically 
requested to provide an opinion as to 
whether it is at least as likely as not (50 
percent probability or greater) that the 
Veteran's service-connected disabilities 
(hepatitis C and peripheral neuropathy of 
lower extremities) alone affect his 
employability without regard to his age or 
any nonservice-connected disorders.  A 
complete rationale for any opinion rendered 
must be included in the report.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder. The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought on 
appeal remains denied, the Veteran and his 
agent should be furnished an appropriate 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


